United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4139
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Jedediah Stout

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                    Appeal from United States District Court
                   for the Western District of Missouri - Joplin
                                 ____________

                            Submitted: October 26, 2017
                              Filed: October 31, 2017
                                   [Unpublished]
                                  ____________

Before WOLLMAN, GRUENDER, and BENTON, Circuit Judges.
                       ____________

PER CURIAM.

      Jedediah Stout directly appeals the sentence the district court1 imposed after
he pleaded guilty to arson and other offenses. His counsel has moved for leave to

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
questioning the substantive reasonableness of Stout’s prison term and the propriety
of a restitution order.

       Upon careful review,2 we conclude that the district court did not impose a
substantively unreasonable sentence, see United States v. Feemster, 572 F.3d 455,
461-62 (8th Cir. 2009) (en banc) (reviewing sentence under deferential abuse-of-
discretion standard; discussing substantive reasonableness), and that the court did not
err in ordering restitution, see 18 U.S.C. § 3663A(c) (authorizing restitution). In
addition, having independently reviewed the record pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we find no nonfrivolous issues for appeal. Accordingly, we grant
counsel leave to withdraw, and we affirm.
                        ______________________________




      2
       We decline to enforce an appeal waiver in Stout’s plea agreement. See United
States v. Boneshirt, 662 F.3d 509, 515-16 (8th Cir. 2011).

                                         -2-